                 1   DANIEL T. HAYWARD (SBN 5986)
                     LAXALT & NOMURA, LTD.
                 2   9790 Gateway Drive – Suite 200
                 3   Reno, Nevada 89521
                     Telephone: (775) 322-1170
                 4   Facsimile: (775) 322-1865
                     dhayward@laxalt-nomura.com
                 5
                     ADAM H. FLEISCHER (Illinois Bar No. 6224928)
                 6   (admitted pro hac vice)
                 7   JOHN A. HUSMANN (Illinois Bar No. 6273392)
                     (admitted pro hac vice)
                 8   JOANNA G. SWARTOUT (Illinois Bar No. 6305993)
                     (admitted pro hac vice)
                 9   BATESCAREY LLP
                     191 North Wacker, Suite 2400
                10
                     Chicago, Illinois 60606
                11   Telephone: (312) 762-3100
                     Facsimile: (312) 762-3200
                12   afleischer@batescarey.com
                     jhusmann@batescarey.com
                13   jswartout@batescarey.com
                14   Attorneys for Plaintiff,
                     Rockhill Insurance Companies
                15
                16                              UNITED STATES DISTRICT COURT

                17                                  DISTRICT OF NEVADA

                18   ROCKHILL INSURANCE COMPANIES,
                                                                     Case No.: 3:17-cv-00496-HDM-WGC
                19                Plaintiff,
                20   v.                                              ORDER GRANTING STIPULATION
                                                                     EXTENDING TIME BY WHICH
                21   CSAA INSURANCE EXCHANGE D/B/A                   PARTIES MAY FILE RESPONSES
                     AAA INSURANCE EXCHANGE; PREMIER                 AND REPLIES RELATED TO
                22   RESTORATION AND REMODEL, INC.                   MOTIONS FOR SUMMARY
                                                                     JUDGMENT AND MOTION TO
                23
                                  Defendants.                        STRIKE (FIRST REQUEST)
                24
                25
                26         Plaintiff/Counter-Defendant Rockhill Insurance Company (“Rockhill”) and Defendant
                27   CSAA Insurance Exchange d/b/a AAA Insurance Exchange (“CSAA”), by and through their
                28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                 1
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
                 1   undersigned counsel and pursuant to LR IA 6-1, stipulate and request that the Court order as
                 2   follows:
                 3
                            Rockhill’s Motion For Summary Judgment (ECF No. 88)
                 4
                            Rockhill and CSAA, by and through their undersigned counsel and pursuant to LR IA
                 5
                     6-1, stipulate and request that the Court order that 1) Defendant CSAA may have until and
                 6
                     including July 3, 2019 by which to file its Opposition to, and that 2) Plaintiff Rockhill have
                 7
                     until and including July 29, 2019 by which to file its Reply in support of, Rockhill’s Motion for
                 8
                     Summary Judgment on Rockhill’s Amended Complaint. Rockhill’s Motion for Summary
                 9
                     Judgment was filed on June 6, 2019. Without the foregoing extension, CSAA’s Response is
                10
                     due on June 27, 2019, and Rockhill’s Reply is due on July 11, 2019. This is the first
                11
                     stipulation for an extension of time to file responsive pleadings related to Rockhill’s Motion for
                12
                     Summary Judgment.
                13
                            CSAA’s Motion For Summary Judgment or Partial Summary Judgment (ECF
                14          No. 90)
                15          Rockhill and CSAA, by and through their undersigned counsel and pursuant to LR IA
                16   6-1, further stipulate and request that the Court order that 1) Plaintiff Rockhill may have until
                17
                     and including July 3, 2019 by which to file its Opposition to, and that 2) Defendant CSAA
                18
                     have until and including July 29, 2019 by which to file its Reply in support of, CSAA’s Motion
                19
                     for Summary Judgment or Partial Summary Judgment on Rockhill’s Amended Complaint.
                20
                     CSAA’s Motion for Summary Judgment or Partial Summary Judgment was filed on June 7,
                21
                     2019. Without the foregoing extension, Plaintiff Rockhill’s Response would be due on June
                22
                     28, 2019, and Defendant CSAA’s Reply is due on July 12, 2019. This is the first stipulation for
                23
                     an extension of time to file responsive pleadings related to CSAA’s Motion for Summary
                24
                     Judgment or Partial Summary Judgment.
                25
                            Rockhill’s Motion to Strike Affidavit Of Jeffrey Stempel (ECF No. 99)
                26
                27          Rockhill and CSAA, by and through their undersigned counsel and pursuant to LR IA

                28   6-1, further stipulate and request that the Court order that 1) Defendant CSAA may have until
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                       2
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
                 1   and including July 8, 2019 by which to file its Opposition to, and that 2) Plaintiff Rockhill have
                 2   until and including July 17, 2019 by which to file its Reply in support of, Rockhill’s Motion to
                 3   Strike the Affidavit of CSAA’s Retained Expert Jeffrey W. Stempel. Rockhill’s Motion to
                 4   Strike the Affidavit of CSAA’s Retained Expert Jeffrey W. Stempel was filed on June 12,
                 5   2019. Defendant CSAA’s Response is presently due on June 26, 2019. Plaintiff Rockhill’s
                 6   Reply is presently due on July 3, 2019. This is the first stipulation for an extension of time to
                 7   file responsive pleadings related to Rockhill’s Motion to Strike the Affidavit of CSAA’s
                 8   Retained Expert Jeffrey W. Stempel.
                 9
                            This case is not presently scheduled for trial, such that the extensions of the briefing
                10
                     schedules will not impact any trial date. The parties have requested additional time within
                11
                     which to file their responsive pleadings to avoid the concentration of nearly overlapping
                12
                     deadlines, and to align the deadlines for the competing Motions for Summary Judgment.
                13
                     Additionally, counsel for Plaintiff, who are principally responsible for drafting its Reply in
                14
                     Support of Motion for Summary Judgment on Rockhill’s Amended Complaint and its Reply in
                15
                     Support of its Motion to Strike the Affidavit of CSAA’s Retained Expert Jeffrey W. Stempel
                16
                     are scheduled to be out of the office during the weeks of July 1-5, 2019 and July 8-12, 2019.
                17
                            WHEREFORE, the parties stipulate and request that the Court order that the parties
                18
                     may extend their deadlines as specified above and summarized below.
                19
                        1. Rockhill’s Motion for Summary Judgment
                20
                            CSAA’s Response due July 3
                21
                            Rockhill’s Reply due July 29
                22
                        2. CSAA’s Motion for Summary Judgment or Partial Summary Judgment
                23
                            Rockhill’s Response due July 3
                24
                            CSAA’s Reply due July 29
                25
                        3. Rockhill’s Motion to Strike
                26
                            CSAA’s Response due July 8
                27
                            Rockhill’s Reply due July 17
                28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                       3
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
                 1
                     DATED this 21st day of June, 2019.                  DATED this 21st day of June, 2019.
                 2
                 3   LAXALT & NOMURA, LTD.                               THE GRUNSKY LAW FIRM PC

                 4   /s/ Daniel T. Hayward                               /s/ Frederick H. Ebey
                     DANIEL T. HAYWARD (SBN 5986)                        FREDERICK H. EBEY(CA BN 33802)
                 5   9790 Gateway Drive – Suite 200                      (admitted pro hac vice)
                     Reno, Nevada 89521                                  240 Westgate Drive
                 6
                     Telephone: (775) 322-1170                           Watsonville, CA 95076
                 7   Facsimile: (775) 322-1865                           Telephone: (831)722-2444
                                                                         Facsimile: (831) 722-6153
                 8   Adam H. Fleischer (Illinois Bar No. 6224928)
                     (admitted pro hac vice)                             In Association With:
                 9   John A. Husmann (Illinois Bar No. 6273392)
                     (admitted pro hac vice)                             SCOTT A. GLOGOVAC
                10
                     Joanna G. Swartout (Illinois Bar No. 6305993)       Glogovac Law LLC
                11   (admitted pro hac vice)                             3975 San Donato Loop
                     BATES CAREY LLP                                     Reno, Nevada 89519
                12   191 N. Wacker, Suite 2400                           scottglogovac2019@outlook.com
                     Chicago, IL 60606
                13   Telephone: (312) 762-3100
                14   Facsimile: (312) 762-3200                           Attorneys for Defendants
                                                                         CSAA Insurance Exchange
                15   Attorneys for Plaintiff
                     Rockhill Insurance Companies
                16
                17
                18
                19                                              ORDER

                20
                21         IT IS SO ORDERED.

                22         DATED this 21st day of June, 2019.
                23
                24
                                                                ________________________________________
                25                                              UNITED STATES DISTRICT JUDGE

                26
                27
                28
LAXALT & NOMURA.
ATTORNEYS AT LAW                                                     4
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 89521
